ICJ_110_UseOfForce_SCG_NLD_1999-06-02_ORD_01_NA_06_FR.txt. 599

OPINION DISSIDENTE DE M. WEERAMANTRY,
VICE-PRESIDENT

{ Traduction]

Mon opinion est dans la présente affaire la même, mutatis mutandis,
que celle que j'ai jointe à l'ordonnance dans l’affaire Yougoslavie c. Bel-
gique.

Je n’ai pas lieu de répéter ici le texte de cette opinion et il me suffit
d'indiquer que tout ce que j’y dis s’applique aussi à la présente espèce, et
doit être considéré comme intégré mutatis mutandis à la présente opinion.

C'est-à-dire que je ne souscris pas à l'ordonnance dans laquelle la Cour
rejette la requête en indication de mesures conservatoires car j'estime,
pour les raisons que j'ai exposées dans l’affaire Yougoslavie c. Belgique,
quelle aurait dû indiquer de telles mesures, en leur donnant la forme que
j'ai également définie.

{ Signé) Christopher G. WEERAMANTRY.

61
